Case 4:14-cv-00704-GKF-JFJ Document 271 Filed in USDC ND/OK on 09/09/21 Page 1 of 33




                      THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF OKLAHOMA

   (1) UNITED STATES OF AMERICA,          )
                                          )
                    Plaintiff,            )
                                          )
   (2) OSAGE MINERALS COUNCIL,            )   Case No. l4-CV-704-GKF-JFJ
                                          )
                    Intervenor-Plaintiff, )
                                          )
         v.                               )
                                          )
   (1) OSAGE WIND, LLC;                   )
   (2) ENEL KANSAS, LLC; and              )
   (3) ENEL GREEN POWER                   )
   NORTH AMERICA, INC.,                   )
                                          )
                    Defendants.           )

              INTERVENOR-PLAINTIFF OSAGE MINERALS COUNCIL’S
       BRIEF IN OPPOSITION TO DEFENDANTS’ SECOND MOTION TO COMPEL
                   AGAINST THE OSAGE MINERALS COUNCIL
Case 4:14-cv-00704-GKF-JFJ Document 271 Filed in USDC ND/OK on 09/09/21 Page 2 of 33




                                                            TABLE OF CONTENTS

   TABLE OF CONTENTS ........................................................................................................................ii

   TABLE OF AUTHORITIES ................................................................................................................. iii

   INTRODUCTION ................................................................................................................................. 1

   PROCEDURAL AND FACTUAL BACKGROUND .................................................................................... 1

        a. The OMC’s Complaint in Intervention and the Court’s July 1, 2020 Opinion and Order .. 2

        b. The Court’s January 11, 2021 Opinion and Order (“Affirmative Defenses Order”) .......... 3

        c. The Court’s May 21, 2021 Opinion and Order (“Objections Order”)................................. 4

        d. Defendants’ Motion for Reconsideration and the Court’s August 25, 2021 Opinion and
           Order .................................................................................................................................... 6

   STANDARD OF REVIEW ..................................................................................................................... 8

   ARGUMENT....................................................................................................................................... 9

        a. The Discovery Defendants Seek Bears No Relevance to Their “Good Faith” Defense ..... 9

        b. Defendants Are, Once Again, Attempting to Re-litigate Issues They Have Already Lost
           ........................................................................................................................................... 14

        c. Discovery And Relevance Is Broad—But That Does Not Permit Defendants to Dip Into
           Discovery That This Court Has Previously Denied .......................................................... 18

        d. The Deposition Discovery Taken of Defendants Does Not Entitle Defendants to Take
           Discovery This Court Has Declared Irrelevant ................................................................. 20

        e. The OMC Has More Than Satisfied Its Discovery Obligations ........................................ 23

   CONCLUSION .................................................................................................................................. 25




                                                                            ii
Case 4:14-cv-00704-GKF-JFJ Document 271 Filed in USDC ND/OK on 09/09/21 Page 3 of 33




                                                              TABLE OF AUTHORITIES

   Cases

   Alaska Place Co. v. Lee
          553 P.2d 54 (Alaska 1976) ................................................................................................ 11

   Bailey v. Texas Pacific Coal & Oil Co.
          32 P.2d 709 (Okla. 1934)................................................................................................... 10

   Barton v. Tomacek
          No. 11-CV-0619-CVE-TLW, 2012 WL 4735927 (N.D. Okla. Oct. 3, 2012)..................... 9

   Champlin Refining Co. v. Aladdin Petroleum Corp.
        238 P.2d 827 (Okla. 1951)................................................................................................. 10

   Chinowth & Cohen v. Cornerstone Home Lending
         No. 15-CV-555-JED-PJC, 2016 U.S. Dist. LEXIS 200537 (N.D. Okla. Aug. 5,
         2016) .................................................................................................................................... 8

   City of Sherrill v. Oneida Indian Nation of New York
           544 U.S. 197 (2005) ............................................................................................................ 7

   Davilla v. Enable Midstream Partners L.P.
          913 F.3d 959 (10th Cir. 2019) ............................................................. 3–4, 6–ß7, 10, 15, 19

   Delta Drilling Co. v. Arnett
          186 F.2d 481 (6th Cir. 1950) ............................................................................................. 11

   Dilworth v. Fortier
          1964 OK 112, 405 P.2d 38 (1964)............................................................................... 10, 21

   eBay Inc. v. MercExchange, L.L.C.
          547 U.S. 388 (2006) ............................................................................................................ 6

   Edwards v. Lachman
         1974 OK 58, 534 P.2d 670 (Okla. 1974) ........................................................................... 10

   FragranceNet.com, Inc. v. FragranceX.com, Inc.
         No. CV062225JFBAKT, 2007 WL 9710244 (E.D.N.Y. Aug. 28, 2007) ......................... 23

   In re Cooper Tire & Rubber Co.
          568 F.3d 1180 (10th Cir. 2009) ......................................................................................... 19

   Jicarilla Apache Tribe v. Andrus
           687 F.2d 1324 (10th Cir. 1982) ........................................................................................... 4



                                                                          iii
Case 4:14-cv-00704-GKF-JFJ Document 271 Filed in USDC ND/OK on 09/09/21 Page 4 of 33




   Johnson v. Kraft Foods N. Am., Inc.
         238 F.R.D. 648 (D. Kan. 2006) ......................................................................................... 25

   Koch v. Koch Indus., Inc.
          203 F.3d 1202 (10th Cir. 2000) ........................................................................................... 8

   Kunneman Props. LLC v. Marathon Oil Co.
         No. 17-CV-456-GKF-JFJ, 2019 WL 5188355 (N.D. Okla. Oct. 15, 2019) ........................ 8

   Miller v. Tidal Oil Co.
           17 P. 2d 967 (Okla. 1933).................................................................................................. 10

   Murphy v. Deloitte & Touche Grp. Ins. Plan
         619 F.3d 1151 (10th Cir. 2010) ......................................................................................... 18

   Oneida Indian Nation of N.Y. v. New York
         691 F.2d 1070 (2d Cir. 1982) .............................................................................................. 4

   Oppenheimer Fund, Inc. v. Sanders
         437 U.S. 340 (1978) .................................................................................................... 18, 20

   Reibert v. CSAA Fire & Cas. Ins. Co
          17-CV-350-CVE-JFJ, 2018 WL 279348 (N.D. Okla. Jan. 3, 2018) ................................... 8

   Sapulpa Petroleum Co. v. McCray
         277 P. 589 (Okla. 1929)............................................................................................... 10, 12

   SEC v. Melchior
          No. 90–C–1024J, 1993 WL 89141 (D. Utah 1993)........................................................... 11

   Smith v. St. Paul Fire and Marine Ins. Co.
          905 F. Supp. 909 (D. Kans. 1995) ..................................................................................... 11

   Tottenham v. Trans World Gaming Corp.
          No. CIV 00-7697 WK, 2002 WL 1967923 (S.D.N.Y. June 21, 2002) ............................... 8

   United States v. Gentry
          119 F. 70 (8th Cir. 1902) ................................................................................................... 12

   United States v. Gonzalez
          58 F.3d 506 (10th Cir. 1995) ............................................................................................. 11

   United States v. Osage Wind, LLC
          871 F.3d 1078 (10th Cir. 2017) ................................................................. 16–17, 19, 21, 25




                                                                     iv
Case 4:14-cv-00704-GKF-JFJ Document 271 Filed in USDC ND/OK on 09/09/21 Page 5 of 33




   U.S. Fire Ins. Co. v. Bunge N. Am., Inc.
          No. 05-2192-JWL-DJW, 2007 WL 1531846 (D. Kans. 2007) ................................... 22–23

   United States v. Trujillo,
          853 F.2d 800, 804 (10th Cir. 1988) ................................................................................... 10

   White v. Conoco, Inc.
          710 F.2d 1442 (10th Cir. 1983) ......................................................................................... 10

   Witt v. GC Services LP
           307 F.R.D. 554, 559 (D. Colo. 2014) ................................................................................ 20

   Court Rules
   Fed. R. Civ. P. 26............................................................................................................................. 8

   Fed. R. Civ. P. 26(b)(1) ............................................................................................................. 8, 18

   Fed. R. Civ. P. 26(b)(2)(C)(i) ........................................................................................................ 25




                                                                          v
Case 4:14-cv-00704-GKF-JFJ Document 271 Filed in USDC ND/OK on 09/09/21 Page 6 of 33




      I.       INTRODUCTION

            Intervenor-Plaintiff Osage Minerals Council (“OMC”) jointly files this brief in opposition

   to Defendants Osage Wind, LLC; Enel Kansas, LLC; and Enel Green Power North America,

   Inc.’s (collectively, “Defendants”) Second Motion to Compel Against the Osage Minerals

   Council, Dkt. 261 (“Motion”). Once again, Defendants ask this Court to ignore the decisions of

   the Tenth Circuit and this Court and seek to relitigate issues that the courts have already deemed

   irrelevant to this case. The discovery Defendants seek in their Motion is not relevant to either the

   weighing of the equities analysis under Davilla or a calculation of monetary damages.

   Throughout this litigation, Defendants have repeatedly asserted they are not liable for their

   trespass on the Osage Mineral Estate because they acted in good faith and relied on the advice of

   their counsel. Now, in an attempt to obtain discovery from the OMC that has nothing to do with

   this affirmative defense, they assert that this is not an affirmative defense brought by Defendants,

   but is instead, some sort of affirmative allegation brought by the OMC in its Amended

   Complaint. This is absurd. As Defendants well know, all of the OMC’s allegations that

   Defendants acted in bad faith were stricken from the OMC’s Complaint—at Defendants’

   request—over a year ago. The only reason Defendants’ “good” or “bad” faith remains on trial is

   that Defendants continue to insist they are not liable because they acted in good faith reliance on

   the advice of their counsel that they could mine the Osage Mineral Estate without a mining

   permit. And whether or not Defendants truly believed this legal advice, in good faith, is

   determined by Defendants’ state of mind—not the OMC’s. Defendants’ attempt to twist their

   own affirmative defense into some sort of OMC allegation that justifies discovery of the OMC’s

   past conduct fails, and Defendants’ Motion should be denied.

      II.      PROCEDURAL AND FACTUAL BACKGROUND
Case 4:14-cv-00704-GKF-JFJ Document 271 Filed in USDC ND/OK on 09/09/21 Page 7 of 33




              a. The OMC’s Complaint in Intervention and the Court’s July 1, 2020 and July
                 15, 2020 Opinions and Orders

          The OMC’s Complaint in Intervention (filed April 15, 2020) contained allegations that

   Defendants “willfully and intentionally, and in bad faith, enter[ed] and disrupt[ed] the Osage

   Mineral Estate, despite clear orders to cease activities until an appropriate permit or lease was

   approved by the OMC and BIA,” warranting injunctive and legal relief. Dkt. 140, 21. Defendants

   then filed a partial motion to dismiss the OMC’s Complaint in Intervention (Dkt. 150), and a

   motion to strike certain allegations in the Complaint in Intervention (Dkt. 151). In its July 1,

   2020 Opinion and Order, the Court granted in part Defendants’ Motion to Dismiss, dismissing all

   of the OMC’s allegations and claims related to Defendants’ bad faith, as well as certain forms of

   relief. Specifically, the Court noted that it would “restrict[] OMC’s remedies to those sought by

   the United States in the First Amended Complaint. . . .” Dkt 161, 15. The Court also granted in

   part Defendants’ Motion to Strike, striking the OMC’s allegations of “bad faith conduct” from

   the OMC’s Complaint in Intervention. Dkt. 162, 4-5.

          Although the OMC’s allegations that Defendants acted intentionally, with bad faith, have

   been dismissed from this action, whether Defendants acted in good or bad faith remains a

   relevant inquiry in this case. Following the Court’s decision to strike the OMC’s allegations of

   “bad faith” from the Complaint in Intervention, in its July 15, 2020 Order, the Court held that

   “Defendants’ alleged bad faith remains at issue in this lawsuit to the extent tied to Osage Wind’s

   alleged status as an ‘“innocent trespasser.’” Dkt. 171, 3 (emphasis added). This is because, in

   their Answer to the OMC’s Amended Complaint in Intervention, Defendants asserted numerous

   affirmative defenses, including an affirmative defense that Defendants “believed in good faith

   that [their] conduct was not illegal and there was not clear law to the contrary prior to the Tenth

   Circuit’s decision in this case.” Dkt 174, 16. Furthermore, Defendants have repeatedly argued



                                                     2
Case 4:14-cv-00704-GKF-JFJ Document 271 Filed in USDC ND/OK on 09/09/21 Page 8 of 33




   that their “good faith” defense stems from reliance on a legal memorandum authored by Modrall

   Sperling. See, e.g., Dkt. 28, 19-20 (asserting that “Osage Wind is not at fault,” in part, because

   “Osage Wind [had] provided [a] detailed legal memorandum articulating why it concluded no

   lease or permit is required . . .”); Dkt. 116, 11 (asserting that “Osage Wind believed, in good

   faith, based upon a detailed legal analysis, that neither a lease nor permit were required. . . .”);

   Dkt. 150, 10-11 (“Osage Wind believed, in good faith, based upon a detailed legal analysis, that

   neither a lease nor a permit were required.”).

               b. The Court’s January 11, 2021 Opinion and Order (“Affirmative Defenses
                  Order”)

          On January 11, 2021, this Court granted the OMC’s Motion for Judgment on the

   Pleadings. See Dkt. 219. In granting the OMC’s Motion, the Court ruled that, as a matter of law,

   Defendants could not raise certain affirmative defenses against Plaintiffs’ claims that Defendants

   trespassed on the Osage Mineral Estate when they illegally mined the Estate without the required

   lease. See generally Dkt. 219. As a result, Defendants’ affirmative defenses of estoppel, laches,

   waiver, unclean hands, and in pari delicto have been dismissed. See id. at 11.

          In granting the OMC’s Motion for Judgment on the Pleadings, the Court’s Affirmative

   Defenses Order held the “OMC [was] entitled to judgement on the pleadings as to laches,”

   adopting the Tenth Circuit’s view “that the United States commenced this action within a

   reasonable time and therefore declined to dispose of this action based on laches.” Id. at 4-5

   (emphasis added). With regards to the remaining affirmative defenses of estoppel, waiver,

   unclean hands, and in pari delicto, the Court looked to the Tenth Circuit’s decision in Davilla v.

   Enable Midstream Partners L.P., and held that “[p]ermitting third-parties to avoid [] stringent

   leasing requirements by pointing to the Nation’s own conduct would frustrate federal Indian land

   policy,” since it was “Congress [that] dictated the prerequisites” for mining the Osage Mineral



                                                      3
Case 4:14-cv-00704-GKF-JFJ Document 271 Filed in USDC ND/OK on 09/09/21 Page 9 of 33




   Estate. Id. at 7–8; see Davilla, 913 F.3d 959, 967-68 (10th Cir. 2019). Accordingly, under the

   Tenth Circuit’s analysis in Davilla, Defendants’ delay-based affirmative defenses could not be

   asserted against the OMC’s claims that Defendants trespassed on the Osage Mineral Estate. See

   id; see also id. at 5 (noting that “courts have consistently recognized that tribes, as well as the

   United States while acting as a trustee on behalf of Indian tribes, are not subject to ‘state delay-

   based defenses.’”) (quoting Oneida Indian Nation of N.Y. v. New York, 691 F.2d 1070, 1084 (2d

   Cir. 1982)).

          Finally, this Court rejected Defendants’ argument that their state-based affirmative

   defenses were also viable under federal law pursuant to the Tenth Circuit’s decision in Jicarilla

   Apache Tribe v. Andrus, 687 F.2d 1324 (10th Cir. 1982). Dkt. 219, 10-11.

                  c. The Court’s May 21, 2021 Opinion and Order (“Objections Order”)

          Following this Court’s January 11, 2021 decision, the Magistrate Judge issued rulings on

   four separate motions to compel. See Dkt. 210. On January 16, 2021, the Magistrate Judge issued

   an Order granting Plaintiffs’ motions to compel Defendants’ production of documents related to

   the “detailed legal analysis” that Defendants had put at issue by arguing that Defendants’

   trespass on the Osage Mineral Estate was committed in good faith reliance on a particular

   “detailed legal analysis” generated by Defendants’ counsel. See Dkt. 175; Dkt. 183. The

   Magistrate Judge concluded that “Defendants have injected the ‘detailed legal analysis,’ as a

   whole, into the litigation for the factfinder’s consideration by relying on the attorneys’

   conclusions and analysis to prove an innocent state of mind,” Dkt. 210, 13, and as a result, the

   Magistrate Judge ordered production of documents concerning the same. See id. at 25–26.

          In the same Order, the Magistrate Judge denied Defendants’ motions to compel

   Plaintiffs’ production of documents that Defendants claimed were relevant to their affirmative




                                                     4
Case 4:14-cv-00704-GKF-JFJ Document 271 Filed in USDC ND/OK on 09/09/21 Page 10 of 33




    defenses of estoppel, laches, waiver, etc. See Dkt. 177; Dkt. 179. Specifically, Defendants sought

    the production of internal communications from the OMC and United States from 2011 to 2014

    for the purpose of demonstrating that both had failed to timely notify Defendants of the legal

    requirement to obtain a lease. See Dkt. 177, ¶¶ 23–24; Dkt. 179, 18. Defendants noted they had

    “asserted the following defenses . . . . [e]stoppel; [l]aches; and [w]aiver” against the United

    States, id. at ¶ 23 (citing Dkt. 99, 12), and explained that “[t]he essential factual basis of these

    defenses is that . . . . the United States (including, but not limited to, the BIA and Interior) failed

    to clearly and timely articulate the theories now at issue.” Id. at ¶ 24.

            To analyze Defendants’ motions to compel, the Magistrate Judge considered “whether

    the requested discovery is relevant to the potential remedies of ejectment of, and a permanent

    injunction against, the existence and operation of the Project” under the three-factor Davilla test

    that this Court has indicated governs claims for equitable relief in this case. Dkt. 210, 22. The

    Magistrate Judge concluded that the requested discovery concerning the United States’ and the

    OMC’s past conduct was not relevant to the Davilla factors, as those factors “focus[] on the

    present balance of harms to the parties and the public.” Id. at 23. Accordingly, the Magistrate

    Judge determined that the backward-looking communications Defendants sought were irrelevant

    to the issues remaining in the litigation.

            On March 8, Defendants filed their Partial Objection to the Magistrate Judge’s Discovery

    Order—and not this Court’s January 11, 2021 Affirmative Defenses Order—challenging the

    portions of the Magistrate Judge’s Order that denied discovery of “backward-looking” evidence

    under the balancing of equities articulated in Davilla. Dkt. 218 (“Partial Objection”). The OMC

    filed a brief in opposition. Dkt. 223.




                                                       5
Case 4:14-cv-00704-GKF-JFJ Document 271 Filed in USDC ND/OK on 09/09/21 Page 11 of 33




           On May 21, 2021, this Court issued its Opinion and Order rejecting the arguments

    Defendants asserted in their Partial Objection to the Magistrate Judge’s Discovery Order. Dkt.

    226 (the “Objections Order”). First, this Court clarified that Defendants’ analysis of Davilla

    mischaracterized the holding in the case. Dkt. 226, 7. Instead, this Court noted that:

           [T]he Tenth Circuit explicitly required consideration of the following factors in
           cases of continuing trespass to Indian land: (1) whether an injunction is necessary
           to prevent “irreparable harm,” (2) whether “the threatened injury outweighs the
           harm that the injunction may cause” to the enjoined party, and (3) whether the
           injunction would “adversely affect the public interest.”

    Id. at 8 (quoting Davilla, 913 F.3d at 973). This Court further found that these “factors reflect the

    prospective nature of injunctive relief.” Id. at 8 (citations omitted).

           This Court also rejected Defendants’ contention that the Magistrate Judge had erred when

    she failed to interpret eBay Inc. v. MercExchange, L.L.C., 547 U.S. 388 (2006), as supporting

    Defendants’ argument that backward-looking evidence regarding the OMC’s and the United

    States’ alleged delay would be relevant to the balancing of the equities test under Davilla.1

                d. Defendants’ Motion for Reconsideration and the Court’s August 25, 2021
                   Opinion and Order

           On June 14, 2021, Defendants, requested this Court to reconsider (Dkt. 229) its order

    granting the OMC’s Motion for Judgment on the Pleadings (the “Affirmative Defenses Order”),

    Dkt. 219, as well as this Court’s Opinion and Order that denied Defendants’ Objections to the

    Magistrate Judge’s Opinions and Orders (the “Objections Order”). Dkt. 226. The OMC and the

    United States filed motions in opposition. Dkt. 234; Dkt. 235. Defendants then filed replies to

    both the OMC and the United States. Dkt. 244; Dkt 245.




           1
              This Court noted that Defendants’ reliance on eBay and other patent law cases was misplaced,
    “as they do not relate to Indian land claims.” Id. at 9–10.


                                                       6
Case 4:14-cv-00704-GKF-JFJ Document 271 Filed in USDC ND/OK on 09/09/21 Page 12 of 33




            On August 25, 2021, this Court denied reconsideration, finding Defendants’ “motion is

    little more than a rehash of arguments raised and rejected in prior briefing.” Dkt. 264, 12.

    Defendants had requested that the Court reverse its decision denying Defendants’ affirmative

    defense of laches, and in response, the Court declined to do so, reasoning that the “application of

    the law of the case doctrine as to the Tenth Circuit’s resolution of laches was neither clear error

    nor manifest injustice.”2 Id. at 17. Second, the Court considered Defendants’ argument that the

    Court had interpreted the Tenth Circuit’s decision in Davilla and concluded that “the court’s

    application of Davilla was not a misapprehension of controlling law sufficient to rise to the level

    of clear error.” Id. at 21. Third, the Court affirmed its prior Affirmative Defense Order

    dismissing Defendants’ delay based affirmative defenses, concluding that “the Affirmative

    Defense Order did not err or misconstrue the law in concluding that the affirmative defenses

    were not properly asserted under the federal courts’ traditional equity jurisprudence.” Id. at 24.

    Fourth, the Court held Defendants failed to “tie” the “requested discovery . . . . to other remedies,

    apart from the equitable remedies of injunction and ejectment,” including “damages and an

    accounting,” before this Court and the Magistrate Judge. Id. at 25. And finally, the Court

    disposed of Defendants’ arguments that the Supreme Court’s decision in City of Sherrill v.

    Oneida Indian Nation of New York, 544 U.S. 197 (2005), somehow requires this Court to

    reinstate Defendants’ dismissed delay-based defenses. Notably, the Court held that:

            Here, the Osage Nation has consistently exercised sovereignty over the Osage
            Mineral Estate having never lost possession of it. Nor is any asserted delay
            comparable as Osage Wind alleges a three-year delay in bringing suit, rather than
            the two-hundred-year delay asserted in City of Sherrill. Thus, the Affirmative
            Defense Order did not err or misconstrue the law in concluding that the affirmative


            2
               The Court went even further, noting that “although Osage Wind contends that the Tenth Circuit
    erred in consider[ing] the beginning of turbine excavation as the relevant timeframe for laches, rather than
    judging the defense from when OMC learned of plans detailing the excavation, defendants raised this
    issue in their petition for rehearing to the Circuit, which was denied.” Dkt. 264, 14.


                                                         7
Case 4:14-cv-00704-GKF-JFJ Document 271 Filed in USDC ND/OK on 09/09/21 Page 13 of 33




              defenses were not properly asserted under the federal courts’ traditional equity
              jurisprudence.

    Id. at 23-24.


       III.      STANDARD OF REVIEW

              Rule 26 of the Federal Rules of Civil Procedure permits a party to obtain discovery

    “regarding any nonprivileged matter that is relevant to any party’s claim or defense and

    proportional to the needs of the case.” Fed. R. Civ. P. 26(b)(1). Rule 26 provides six

    proportionality factors for the court to consider:

               (1) the importance of the issues at stake in the action; (2) the amount in
               controversy; (3) the parties’ relative access to relevant information; (4) the
               parties’ resources; (5) the importance of the discovery in resolving the issues;
               and (6) whether the burden or expense of the proposed discovery outweighs its
               likely benefit.

    Kunneman Props. LLC v. Marathon Oil Co., No. 17-CV-456-GKF-JFJ, 2019 WL 5188355, at *2

    (N.D. Okla. Oct. 15, 2019) (citing Fed. R. Civ. P. 26). In weighing these factors, courts will not

    permit a party to engage in a “speculative ‘fishing expedition[]’” which ventures far beyond the

    scope of relevant information. Reibert v. CSAA Fire & Cas. Ins. Co., No. 17-CV-350-CVE-JFJ,

    2018 WL 279348, at *4 (N.D. Okla. Jan. 3, 2018) (quoting Koch v. Koch Indus., Inc., 203 F.3d

    1202, 1238 (10th Cir. 2000)).

              Further, a party is not permitted to “flesh out allegations” through discovery if they do

    not have “at least a modicum of objective support” for those allegations. Chinowth & Cohen v.

    Cornerstone Home Lending, No. 15-CV-555-JED-PJC, 2016 U.S. Dist. LEXIS 200537, at *1

    (N.D. Okla. Aug. 5, 2016) (quoting Tottenham v. Trans World Gaming Corp., No. CIV 00-7697

    WK, 2002 WL 1967923, at *2 (S.D.N.Y. June 21, 2002)). Indeed, the fact that a party has a

    “‘broad theory of the case’ does not automatically justify broad discovery.” Reibert, No. 17-CV-




                                                         8
Case 4:14-cv-00704-GKF-JFJ Document 271 Filed in USDC ND/OK on 09/09/21 Page 14 of 33




    350-CVE-JFJ, at *4 (quoting Barton v. Tomacek, No. 11-CV-0619-CVE-TLW, 2012 WL

    4735927, at *4 (N.D. Okla. Oct. 3, 2012)). Defendants’ Motion to Compel is a fishing expedition

    for previously dismissed, irrelevant information which is not proportional to the needs of this

    case. For these reasons, and the reasons described in greater detail below, Defendants’ Motion

    should be dismissed.

       IV.      ARGUMENT
                a. The Discovery Defendants Seek Bears No Relevance to Their “Good Faith”
                   Defense

             Defendants preface their Motion to Compel by stating that the information their Motion

    seeks is relevant to Defendants’ good faith reliance on the advice of counsel affirmative defense,

    specifically, “whether Osage Wind qualified as an ‘innocent trespasser’ in its construction and

    excavation activities for the Osage Wind [] energy project (the ‘Project’), including whether

    Defendants ‘knew or should have known that they were required to comply with the express

    provisions of 25 C.F.R. § 211 or 25 C.F.R. § 214.’” Defs.’ Mot. 1 (quoting Dkt. 171). Although

    it is true that the issue of whether Defendants qualify as an “innocent trespasser” remains a live

    issue in this case, none of the discovery sought in this Motion to Compel is at all relevant to the

    Court’s consideration of whether Defendants qualify as an “innocent trespasser.”

             The Oklahoma Supreme Court has articulated the standard that applies to determine

    whether a trespasser did so in “good faith,” noting that:

             Good faith, as the term is used in the rule of law that a trespasser on the land of
             another who takes property therefrom shall be liable only for the actual damages if
             the property taken was taken in good faith, means that the taking is without culpable
             negligence or a willful disregard of the rights of others and in the honest and
             reasonable belief that it was rightful. The term has been employed in the authorities
             on this subject to characterize the acts of one who, while legally a wrongdoer, acted
             in      the     honest      belief      that     his    conduct       was     lawful.




                                                      9
Case 4:14-cv-00704-GKF-JFJ Document 271 Filed in USDC ND/OK on 09/09/21 Page 15 of 33




    Dilworth v. Fortier, 1964 OK 112, 405 P.2d 38, 46 (emphasis added); see also White v. Conoco,

    Inc., 710 F.2d 1442, 1448-49 (10th Cir. 1983) (concluding that under Oklahoma law, a good

    faith trespasser is “one who acts without culpable negligence or willful disregard of the rights of

    others and in an honest, reasonable belief that his action is proper.”).3 Thus, the factual inquiry

    the factfinder in this case must undertake is whether Defendants had an “honest” belief that their

    conduct was lawful. See id.

            Here, Defendants have repeatedly claimed that their honest, “good faith” belief is based

    on the advice they received from their counsel; that is, Defendants have asserted that they

    “believed, in good faith, based upon a detailed legal analysis, that a lease or permit were not

    required.” Dkt. 101, 10-11 (emphasis added); see also Dkt. 116, 11 (Defendants, again, claiming

    that Defendants “believed, in good faith, based upon a detailed legal analysis, that neither a lease


            3
                Defendants’ assertion that they constitute a good faith/innocent trespasser is not a defense to
    liability. Instead, the general rule is that if a defendant acted in good faith, that defendant is entitled to a
    reduction of damages in an amount equal to the defendant’s expenditures in producing the mineral. See,
    e.g., Champlin Refining Co. v. Aladdin Petroleum Corp., 238 P.2d 827 (Okla. 1951); Bailey v. Texas
    Pacific Coal & Oil Co., 32 P.2d 709 (Okla. 1934); Miller v. Tidal Oil Co., 17 P. 2d 967 (Okla. 1933);
    Sapulpa Petroleum Co. v. McCray, 277 P. 589 (Okla. 1929). The OMC maintains, however, that even if
    the factfinder were to conclude that Defendants act in good faith—it is clear they did not, but even then—
    Defendants are not entitled to such a reduction in damages because the OMC and Osage headright holders
    have not received any benefit or gain from Defendants’ trespass. Edwards v. Lachman, 1974 OK 58, 534
    P.2d 670, 673 (Okla. 1974) (concluding defendants are not entitled to a reduction in damages where the
    trespass committed “by defendants conferred no benefits upon plaintiffs or their property.”). The OMC
    also reserves its right to challenge Defendants’ reliance on this “good faith” argument to the extent the
    Oklahoma “good faith” trespasser exception violates Davilla’s proscription that state law cannot be
    incorporated into federal law claims where doing so would violate Congress’s policy mandates for the
    management of the Osage Mineral Estate as an Indian trust asset. Davilla v. Enable Midstream Partners
    L.P., 913 F.3d 959, 967 (10th Cir. 2019) (opining that “even if Oklahoma would say that this evidence
    could defeat any trespass claim, we would not incorporate such a rule into the Allottees’ federal right of
    action. As we explained above, federal courts should only incorporate state rules of decision into federal
    claims to the extent those rules are consistent with federal law and policy.”); see also Dkt. 219, 8
    (“Permitting third-parties to avoid these stringent leasing requirements by pointing to the Nation’s own
    conduct would frustrate federal Indian land policy.”); United States v. Trujillo, 853 F.2d 800, 804 (10th
    Cir. 1988) (affirming the district court’s order that innocent trespassers must vacate and restore the land
    and pay nominal damages because “it is the result required by the Pueblo Lands Act and the policy
    underlying it.”).




                                                          10
Case 4:14-cv-00704-GKF-JFJ Document 271 Filed in USDC ND/OK on 09/09/21 Page 16 of 33




    nor permit were required.”); Dkt. 150, 10-11 (Defendants, again, claiming that Defendants are

    not liable for their unlawful mining because they “believed, in good faith, based upon a detailed

    legal analysis, that neither a lease nor a permit were required.”). Thus, based on Defendants’

    repeated iterations of their own affirmative defense, it is clear that Defendants’ “good faith”

    defense is, first and foremost, predicated on the allegation that they relied, in good faith, on the

    advice of their counsel. See Dkt. 17, ¶ 17 (asserting an advice of counsel affirmative defense);

    see also Dkt. 210, 10 (concluding that “Defendants placed their counsel’s advice directly at issue

    by relying on a ‘detailed legal analysis’ of outside counsel to prove their subjective good faith

    belief in the legality of their conduct.”).

            Because Defendants themselves predicate their reasonable “good faith” belief on their

    own reliance on their counsel, the relevant question before the Court, ultimately, is whether their

    reliance on counsel was itself, in fact, undertaken in “good faith.” To reach such a determination,

    courts will consider and determine the following:

                •   Whether all of the relevant facts underlying the legal analysis were “fairly
                    submitted to their attorneys” and “completely disclosed.” See, e.g., Delta Drilling
                    Co. v. Arnett, 186 F.2d 481, 486 (6th Cir. 1950); United States v. Gonzalez, 58
                    F.3d 506, 512 (10th Cir. 1995); SEC v. Melchior, No. 90–C–1024J, 1993 WL
                    89141, at *20 (D. Utah 1993); Smith v. St. Paul Fire and Marine Ins. Co., 905 F.
                    Supp. 909, 920 (D. Kans. 1995).
                •   Whether the defendant requested advice of counsel on the legality of its proposed
                    action. Melchior, 1993 WL 89141 at *20.
                •   Whether the defendant received “advice from counsel that the action to be taken
                    will be legal.” Id.
                •   “[W]hether advice of counsel is being furnished for tactical reasons and whether
                    there has been a good faith reliance on the advice.” Alaska Place Co. v. Lee, 553
                    P.2d 54, 59 (Alaska 1976).
                •   Whether the defendant “had reason to believe [its counsel] was capable of giving
                    competent advice about the case.” Smith, 905 F. Supp. at 920.
                •   Whether the defendant “honestly pursued” its counsel’s advice. Id.




                                                      11
Case 4:14-cv-00704-GKF-JFJ Document 271 Filed in USDC ND/OK on 09/09/21 Page 17 of 33




            None of Defendants’ requested discovery bears any relation to any of these

    considerations. This is because “[g]ood faith consists in an honest intention to abstain from

    taking any unconscientious advantage of another, even though forms or technicalities of the law,

    together with an absence of all information or belief of facts which would render the transaction

    unconscientious.” Sapulpa Petroleum Co. v. McCray, 1929 OK 129, 277 P. 589, 590 (Okla.

    1929) (emphasis added) (citation omitted). Any determination of good faith, or innocent

    trespasser status, must consider Defendants’ intent and knowledge at the time the decision was

    made to engage in their unlawful conduct—not Plaintiffs’. And certainly not the actions of third

    parties not before the Court.

            Thus, whether the OMC has asserted that someone else, aside from Defendants, violated

    the law (Interrogatory No. 16), whether other leases were lawfully entered into and calculated

    based on the amount of minerals “sold” (Interrogatory No. 20), or whether the OMC can identify

    other leases “identical or substantially similar to the compensation terms of any surface leases”

    (Interrogatory No. 21) have no bearing on the factfinder’s determination as to whether

    Defendants themselves had an honest belief (devoid of tactical strategy and predicated on a full

    sharing of the facts) that their attorneys were correct and that they did not need a lease. Evidence

    of past events and the conduct of the OMC is simply not probative of Defendants’ alleged good

    faith. See United States v. Gentry, 119 F. 70, 73 (8th Cir. 1902) (“[W]hen the good faith or the

    intent of a party in a given affair is in issue, his acts and sayings in relation to it at about the time

    of the transaction generally constitute the best evidence of the fact.”). (emphasis added). Instead,

    the “acts and sayings” of Defendants, in relation to the time of the transaction, are relevant to the

    Court’s consideration of the innocent trespasser exception. See id.




                                                       12
Case 4:14-cv-00704-GKF-JFJ Document 271 Filed in USDC ND/OK on 09/09/21 Page 18 of 33




           Interrogatory No. 17 is similarly untethered to Defendants’ assertions that they trespassed

    in “good faith.” Whether the OMC received ten dollars or ten billion dollars in royalty income is

    irrelevant to the question of Defendants’ intent at the time of construction and development of

    the Osage Wind farm. The same holds true for Interrogatory Nos. 20 and 21, in which

    Defendants asked the OMC to identify mineral leases it has approved that defined compensation

    in a certain manner, and Interrogatory No. 24, in which Defendants asked the OMC to identify

    leases for excavation related to a road or building construction project. The identity or even

    existence of any such mineral leases did not affect Defendants’ good or bad faith when they

    chose not to seek the required permit and are, thus, irrelevant. Lastly, the evidence sought in

    Request for Production No. 41, “all inquiries, correspondence, requests, or applications [the

    OMC] received for a lease under 25 C.F.R. Part 214 for excavation related to a road or building

    project,” Defs.’ Mot. 7, is likewise irrelevant. Such information has no bearing on Defendants’

    state of mind and intent with respect to their trespass. Leases and requests between the OMC and

    third parties did not inform Defendants’ decision to proceed with activities that constitute a

    trespass, so they are irrelevant as to Defendants’ intent at the time. Only Defendants’ conduct,

    not the OMC’s conduct, is relevant to a determination of Defendants’ good faith.

           Still, Defendants attempt to transform their own defense into some sort of affirmative

    allegation that the OMC is apparently pursuing, as Defendants assert, that the denial of their

    Motion to Compel will “deprive Defendants of the opportunity to present a complete defense to

    Plaintiffs’ allegation that it committed trespass against the Osage Minerals Estate in bad faith.”

    Defs.’ Mot. 14. As discussed above, any allegations that Defendants acted in bad faith have been

    stricken from the OMC’s Complaint—by Court order, at the request of Defendants. See Dkt.

    162, 4-5. The only reason Defendants’ bad faith is on trial is because Defendants have placed it




                                                     13
Case 4:14-cv-00704-GKF-JFJ Document 271 Filed in USDC ND/OK on 09/09/21 Page 19 of 33




    front and center stage. On repeated occasions, since losing in the Tenth Circuit, Defendants have

    continued to claim they cannot be held liable because they relied, in good faith, on the advice of

    their counsel that they could mine the Osage Mineral Estate without a mining permit. See, e.g.,

    Dkt. 101, 11; Dkt. 116, 11; Dkt. 150, 10-11; Dkt. 210, 10-11. This is not an allegation that the

    OMC is pursuing. This is an affirmative defense Defendants have asserted, and if Defendants no

    longer want the OMC to seek discovery concerning their affirmative defense, they should agree

    to formally dismiss it. Unless and until Defendants are willing to do this, it is not unfair to permit

    the OMC to take discovery concerning Defendants’ good (or as the case may be, bad) faith, and

    it is not unfair that, under the governing standards of law, evidence relevant to Defendants’ state

    of mind at the time they trespassed on the Osage Mineral Estate lies exclusively with Defendants

    and not the OMC. If Defendants truly seek information to support their good faith, Defendants,

    as the trespassers, should know and have all the information they need regarding their own

    efforts at investigating the leasing requirement under 25 C.F.R. Parts 211 and 214, what

    information they used to make their decision, and why.

               b. Defendants Are, Once Again, Attempting to Re-litigate Issues They Have
                  Already Lost

           Defendants’ requested discovery, as well as this Motion to Compel, both constitute

    efforts to resurrect issues, arguments, and claims that this Court, and/or the Tenth Circuit, have

    previously dismissed. Defendants claim that Interrogatory Nos. 16, 17, 20, 21, and 24 and

    Request for Production No. 41 “directly pertain to Defendants’ alleged bad faith.” Defs.’ Mot.

    13. They do not.

           First of all, Interrogatory Nos. 16, 17, 20, 21, and 24 and Request for Production No. 41

    all relate to what the OMC (or arguably other irrelevant third parties) may or may not have done

    in the past—i.e., “Identify all instances since 2010 in which You [the OMC] asserted in formal



                                                     14
Case 4:14-cv-00704-GKF-JFJ Document 271 Filed in USDC ND/OK on 09/09/21 Page 20 of 33




    litigation . . .” (Interrogatory No. 16); “Identify the amount of royalty income You [the OMC]

    have received pursuant to leases issued . . . from November 24, 2014” to the present date

    (Interrogatory No. 17). This Court has repeatedly determined that what the OMC did or did not

    do in the past has no bearing on the Court’s adjudication of the proper remedy for Defendants’

    illegal mining of the Osage Mineral Estate. Dkt. 264, 5 (once again affirming the “Magistrate

    Judge erred[‘s] . . . ruling [that] all ‘backward-looking’ evidence of the conduct of the United

    States and OMC is not material and therefore no discovery regarding any such conduct is

    appropriate.”).

           Still, Defendants maintain that their requested discovery is relevant to determine

    “whether Defendants knew or should have known that they were required to comply with the

    express provisions of 25 C.F.R. § 211 or 25 C.F.R. § 214.” Defs.’ Mot. 1 (citation and quotation

    marks omitted). As discussed above, however, the standard is not whether Defendants “should

    have known” their conduct was unlawful, but instead, courts look to factors such as whether

    Defendants honestly pursued the advice of their counsel, whether Defendants fully disclosed all

    of the facts regarding the methods of construction that Defendants planned to use for

    construction, whether Defendants had an honest and good faith belief that their attorneys’ advice

    was correct, etc. See supra, 11. None of these factors relate to what an entirely separate party

    knew, thought, or understood at the time that the party at issue decided to rely on attorney

    advice. Defendants have not cited a single case that supports their assertion that whether another

    party unlawfully extracted minerals from the Osage Mineral Estate without the OMC’s

    authorization in the past (Interrogatory No. 16), or whether the OMC may have approved a lease

    in the past for another party that was “not based on the value or volume of minerals mined and

    sold” (Interrogatory No. 20) have any bearing on whether Defendants reasonably believed, in




                                                     15
Case 4:14-cv-00704-GKF-JFJ Document 271 Filed in USDC ND/OK on 09/09/21 Page 21 of 33




    good faith, their attorneys’ advice that they did not need a lease to mine the Osage Mineral

    Estate.

              Furthermore, this Court has held repeatedly that “[p]ermitting third-parties to avoid these

    stringent leasing requirements by pointing to the Nation’s own conduct would frustrate federal

    Indian land policy.” E.g., Dkt. 219, 8 (citing Davilla, 913 F.3d at 967-68). In other words, it is

    Defendants’ conduct that is at issue here, not the OMC’s. As the Court has recognized, the Osage

    Nation has consistently exercised sovereignty over the Osage Mineral Estate. Dkt. 264, 23. And

    it is up to the OMC, as the representative body of the Osage Nation and as trust beneficiary of

    the Osage Mineral Estate, not Defendants, to determine what actions are in the best interests of

    the Osage Mineral Estate and headright holders. Thus, the question is not: Did the OMC enter

    enough leases of a similar type to the ones Defendants should have obtained to justify the law’s

    application to Defendants? The relevant question is whether Defendants’ decision to mine the

    Osage Mineral Estate without a permit was made in good faith, with an honest belief their

    attorneys’ advice was correct.

              Moreover, Interrogatory Nos. 16, 17, 20, 21, and 24 and Request for Production No. 41

    all focus on arguments Defendants have previously made and lost. For instance, Defendants have

    already argued that they did not engage in “mining” because the minerals they extracted were not

    sold. United States v. Osage Wind, LLC, 871 F.3d 1078, 1089 (10th Cir. 2017). Specifically, the

    Tenth Circuit concluded that “the text of § 211.3 does not indicate that mining is confined to

    commercializing extracted minerals or relocating them off site.” Id. That is, the Tenth Circuit

    considered Defendants’ “reference to other provisions that contemplate the sale of minerals,” and

    ultimately, were “not persuaded” that § 211 only applies when minerals have been “sold.” Id.

    Interrogatory No. 20 is nothing more than an attempt to breathe life into an irrelevant distinction




                                                      16
Case 4:14-cv-00704-GKF-JFJ Document 271 Filed in USDC ND/OK on 09/09/21 Page 22 of 33




    the Tenth Circuit previously dismissed. See Defs.’ Mot. 6 (requesting discovery related to OMC

    “lease terms defining compensation for the OMC . . . not based on the value or volume of

    minerals mined and sold.”) (quoting Interrogatory No. 20) (emphasis added); see also Osage

    Wind, LLC, 871 F.3d at 1091 (dismissing “Osage Wind[’s argument] which sets as the

    definitional boundary [of the governing regulations] the commercialization of the minerals.”).

            The same is true with Defendants’ fixation on construction. Just as Interrogatory No. 20

    is designed to distract from the relevant issues remaining in this case, Interrogatory No. 24

    targets information the Tenth Circuit has concluded is entirely irrelevant to the litigation. See

    Defs.’ Mot. 7 (seeking discovery “related to a road or building construction project, from 2011 to

    the present, in which minerals excavated were not sold or moved to locations other than the site

    of the original excavation.”) (quoting Interrogatory No. 24). When the Tenth Circuit concluded

    that Defendants’ conduct constituted mining, the Court explicitly rejected the notion that any

    surface construction on the Osage Mineral Estate requires a mining lease. Specifically, the Court

    held:

            Admittedly, surface construction activities may often implicate and disrupt the
            mineral estate—building a basement or swimming pool necessarily involves
            digging a hole in the ground, displacing rock and soil in the process. But as we have
            held, merely encountering or disrupting the mineral estate does not trigger the
            definition of “mining” under 25 C.F.R. § 211.3. If the minerals are not being
            shipped offsite or commercialized, then they must be acted upon for the purpose of
            exploiting the minerals themselves.

    Osage Wind, LLC, 871 F.3d at 1092 (emphasis added). Here, Defendants “acted upon” the

    minerals in the Osage Mineral Estate for purposes of exploiting the minerals themselves, and

    thus, they engaged in mining that requires a lease. See id. This case, however, does not involve

    or concern surface construction (or road construction) or any construction where the party

    engaging in digging does not act upon the minerals to exploit the minerals themselves for some




                                                     17
Case 4:14-cv-00704-GKF-JFJ Document 271 Filed in USDC ND/OK on 09/09/21 Page 23 of 33




    express purpose, as the Tenth Circuit concluded Defendants did. Therefore, discovery “related to

    a road or building construction project, from 2011 to the present, in which minerals excavated

    were not sold or moved to locations other than the site of the original excavation[,]” has no

    bearing on the relevant issues remaining in this case.

            Interrogatory Nos. 16, 17, 20, 21, and 24 and Request for Production No. 41 do not relate

    to whether Defendants relied on their attorneys’ advice that they did not need a mining permit in

    good faith. Instead, these Requests relate to arguments Defendants have previously made, and

    lost, and consequently, these Requests are not relevant to the issues currently remaining in the

    case.

               c.    Discovery and Relevance Is Broad—But That Does Not Permit Defendants
                    to Dip into Discovery That This Court Has Previously Denied

            Defendants are correct that discovery is broad (see Defs.’ Mot. 9-12), however, discovery

    can only be had for “relevant” claims or defenses, and Defendants do not have a right to conduct

    discovery on issues that have already been decided and dismissed in this case. See Oppenheimer

    Fund, Inc. v. Sanders, 437 U.S. 340, 352 (1978). As discussed above, Defendants’ requested

    discovery relates to matters that this Court and/or the Tenth Circuit have concluded are

    irrelevant, and/or in some limited matters, relates to discovery that the United States and/or the

    OMC have already provided. None of the requested discovery warrants the granting of

    Defendants’ Motion to Compel.

            Rule 26(b)(1) governs the scope of discovery. It provides that parties “may obtain

    discovery regarding any nonprivileged matter that is relevant to any party’s claim or defense and

    proportional to the needs of the case . . . .” (emphasis added). While discovery is broad, “Rule

    26(b) will not permit unlimited discovery,” and “Rule 26(b)(1) permits discovery only of

    ‘[r]elevant information.’” Murphy v. Deloitte & Touche Grp. Ins. Plan, 619 F.3d 1151, 1163



                                                     18
Case 4:14-cv-00704-GKF-JFJ Document 271 Filed in USDC ND/OK on 09/09/21 Page 24 of 33




    (10th Cir. 2010). Moreover, the Tenth Circuit highlights that discovery must be “relevant to the

    plaintiff's actual claims or defenses.” In re Cooper Tire & Rubber Co., 568 F.3d 1180, 1193

    (10th Cir. 2009) (emphasis added).

            None of Defendants’ proffered statements support the conclusion that the OMC’s

    “responses to Osage Wind’s Second Interrogatories and Requests for Production at issue are

    deficient.” Defs.’ Mot. 12. Defendants claim that the OMC improperly objected on relevance

    grounds to Interrogatory Nos. 16 and No. 24. Defs.’ Mot. 11. As discussed above (see supra 17),

    Interrogatory No. 24 is not relevant as it relates to 25 C.F.R. Part 214 leases for road and surface

    construction on the Osage Mineral Estate, and the Tenth Circuit has explicitly rejected

    Defendants’ argument that this distinction is relevant to the present case. See Osage Wind, LLC,

    871 F.3d at 1092.

            Interrogatory No. 16 is likewise irrelevant. This Interrogatory asks the OMC to:

            Identify all instances since 2010 in which You asserted in formal litigation or in
            correspondence that a Person had extracted or used limestone or other hard minerals
            in Osage County without the proper lease or permit authorizing such extraction or
            use.

    Defs.’ Mot. 4 (quoting Interrogatory No. 16). Defendants present no authority, let alone a logical

    explanation, as to how the illegal actions of third parties, not in this case, bears any relevance to

    the issues remaining in the case. Whether or not anyone else ever broke the law and illegally

    mined the Osage Mineral Estate has no bearing on whether this Court should issue monetary

    damages and/or order removal of the Osage Wind Farm from the Osage Mineral Estate in this

    case.

            Even less clear is why Defendants think they can put the OMC’s past conduct on trial in

    this case. Interrogatory No. 16 specifically inquires as to OMC’s past conduct in relation to the

    hypothetical illegal actions of others, despite the fact that this Court has determined that



                                                      19
Case 4:14-cv-00704-GKF-JFJ Document 271 Filed in USDC ND/OK on 09/09/21 Page 25 of 33




    “[p]ermitting third-parties to avoid these stringent leasing requirements by pointing to the

    Nation’s own conduct would frustrate federal Indian land policy.” E.g., Dkt. 219, 8 (citing

    Davilla, 913 F.3d at 967-68). The actions the OMC may or may not have taken in response to the

    hypothetical illegal actions of others in the past are in no way relevant to this Court’s

    determination of the proper remedy for Defendants’ trespass on an Indian trust asset, the Osage

    Mineral Estate.

           Furthermore, this Court has repeatedly tailored the issues remaining for trial, and

    Defendants’ requested discovery falls outside the scope of issues the Court has, repeatedly, set.

    See, e.g., Dkt. 226, 6 (affirming “the Magistrate Judge[‘s] reason[ing] that the ‘balancing of

    equities’ inquiry articulated in Davilla ‘does not include any backward-looking considerations of

    past conduct or knowledge’” as to what the OMC did or did not do in the past) (quoting Dkt.

    210, 23); Dkt. 264, 5 (considering and, once again, affirming “the Magistrate Judge[’s] . . . ruling

    [that] all ‘backward-looking’ evidence of the conduct of the United States and OMC is not

    material and therefore no discovery regarding any such conduct is appropriate.”); Dkt. 264, 24

    (noting that the Defendants’ “requested discovery is irrelevant” for past events because the court

    is now considering “prospective factors that contemplate the future effect of the requested

    relief.”). In these orders, the Court “tailor[ed] discovery to the circumstances of the case at

    hand,” Witt v. GC Services LP, 307 F.R.D. 554, 559 (D. Colo. 2014), and foreclosed discovery to

    Defendants for “claims or defenses that have been stricken.” Oppenheimer Fund, 437 U.S. at

    352. The OMC properly objected to these Requests.

               d. The Deposition Discovery Taken of Defendants Does Not Entitle Defendants
                  to Take Discovery This Court Has Declared Irrelevant

           Next, Defendants argue “[t]he OMC’s extensive discovery efforts regarding Defendants’

    alleged bad faith, while simultaneously stymieing Defendants’ discovery on the same topics



                                                     20
Case 4:14-cv-00704-GKF-JFJ Document 271 Filed in USDC ND/OK on 09/09/21 Page 26 of 33




    supports compelling Defendants’ discovery.” Defs.’ Mot. 14. The fact that certain categories of

    discovery are relevant as to Defendants’ witnesses, and not the OMC’s, is not surprising given

    that: (1) the Tenth Circuit has already concluded that Defendants’ conduct constituted unlawful

    mining without the required permit, see Osage Wind, LLC, 871 F.3d at 1092; (2) the only issue

    for the Court to determine is the question of remedy, Dkt. 171, 3; (3) the OMC’s past conduct

    and/or knowledge is not relevant to the Davilla analysis the Court will apply to determine

    whether equitable relief is appropriate for Defendants’ unlawful mining, see Dkt. 264, 21; and

    (4) to the extent that monetary damages are found to be the appropriate form of relief, what the

    OMC may have known or done in the past is not at all probative to determine whether

    Defendants had an “honest belief that [their] conduct was lawful” and thus constitute an

    “innocent trespasser.” Dilworth, 405 P.2d at 46.

           Defendants, however, assert that their requested discovery will be relevant to establish

    whether Defendants “knew or should have known that they were required to comply with the

    express provisions of 25 C.F.R. § 211 or 25 C.F.R. § 214,” Defs.’ Mot. 15, and that somehow

    this will be relevant to the Court’s consideration of whether Defendants qualify as an innocent

    trespasser. As discussed in greater detail above, this is not the governing standard of law. And in

    making this assertion (further into their Motion, in connection to deposition testimony Plaintiffs

    have taken), Defendants do not cite a single authority, precedent, or court decision to

    demonstrate that whether Defendants “should have known” mining the Osage Mineral Estate

    without a mining lease was unlawful constitutes the applicable standard to determine

    Defendants’ good faith as an innocent trespasser. See Defs.’ Mot. 15. Defendants also claim that

    they must be able to “conduct discovery on the same topics explored by Plaintiffs,” see id., and

    then Defendants quote an excerpt from the deposition of Craig Mazurowski wherein he was




                                                    21
Case 4:14-cv-00704-GKF-JFJ Document 271 Filed in USDC ND/OK on 09/09/21 Page 27 of 33




    asked questions related to whether Defendants honestly believed it was acceptable to use

    dynamite and a rock crusher on Osage minerals without a mining permit, after Defendants

    undertook a legal analysis concluding that in fact, it was. See Defs.’ Mot. 15; see also Ex. 1

    (Deposition Transcript of Craig Mazurowski (“Mazurowski Tr.”)), at Tr. 134:7–23. Plaintiffs

    have done nothing to prevent Defendants from taking discovery on this topic. They are free to

    ask questions of any and all individuals who worked for Defendants during the construction of

    the wind farm to determine whether or not they honestly believed they could mine the Osage

    Mineral Estate in the manner they did, without a permit. They cannot, however, ask questions of

    OMC witnesses who have no knowledge of whether Defendants “honestly” believed the analysis

    Defendants’ attorneys provided them.

           Furthermore, none of the unpublished cases Defendants cite, see Defs.’ Mot. 15, discuss

    or even contemplate this amorphous “known or should have known” standard that Defendants

    argue should suddenly govern this case, nor do they support the substitution of this standard for

    the clear guidelines provided in Oklahoma law. For instance, Defendants cite a District Court in

    Kansas for the proposition that “[b]y raising a defense, a party opens the door to the discovery

    concerning that defense.” Defs.’ Mot. 15 (quoting U.S. Fire Ins. Co. v. Bunge North America,

    Inc., No. 05-2192-JWL-DJW, 2007 WL 1531846, at *5 (D. Kan. 2007)) (quotations omitted).

    The OMC, however, has not raised any defense in relation to Defendants’ “good faith” reliance

    on the advice of counsel and their asserted status as an innocent trespasser. Instead, Defendants

    have repeatedly raised this defense. See Dkt. 174, 16 (in their Answer, Defendants assert an

    affirmative defense that “the OMC’s claims are barred because any Defendant found to have

    engaged in unlawful conduct believed in good faith that its conduct was not illegal . . .”)

    (emphasis added); Dkt. 210, 10-11 (concluding that “Defendants placed their counsel’s advice




                                                     22
Case 4:14-cv-00704-GKF-JFJ Document 271 Filed in USDC ND/OK on 09/09/21 Page 28 of 33




    directly at issue by relying on a ‘detailed legal analysis’ of outside counsel to prove their

    subjective good faith belief in the legality of their conduct.”). The suggestion that the OMC is the

    party asserting Defendants’ own affirmative defenses is absurd and deserves no further

    consideration.4

           Finally, Defendants argue that there was “a dispute between two opposing mining

    engineering experts,” and somehow, the discovery Defendants have requested will be relevant to

    settling this dispute. See Defs.’ Mot. 16. The “dispute” that Defendants suggest is nothing other

    than a dispute as to the proper methodology used to calculate royalty rates. See id. (noting that

    Defendants’ expert relied “on royalty rate provided in mineral lease of quarry,” whereas the

    United States’ expert relied on “purchase order values”). All of the documents the experts used

    to render their calculations, however, have already been produced in this litigation (including

    prior leases of the Osage Mineral Estate). The experts’ use of different data to determine the

    royalty rate for Defendants’ unlawful mining is completely irrelevant to the current discovery

    dispute, as no additional discovery will change the methodology employed by either expert in

    coming to their conclusions, and the underlying data used by each expert has already been

    produced and provided.

               e. The OMC Has More Than Satisfied Its Discovery Obligations

           Finally, Defendants claim that the OMC’s responses to “Osage Wind’s Interrogatory

    Nos. 17, 20, and 21, and Osage Wind’s Requests for Production No. 41,” merely “refer[] Osage

    Wind to documents previously produced in response to various discovery requests[,] . . . leaving

    Defendants to guess as to which documents may be responsive.” Defs.’ Mot. 16. There is no


           4
              The OMC distinguishes both FragranceNet.com, Inc. v. FragranceX.com, Inc. and U.S. Fire
    Ins. Co. v. Bunge N. Am., Inc in the OMC’s Response to Defendants’ Third Motion to Compel Against
    the Osage Minerals Council and incorporates that distinction herein. See OMC’s Response to Defendants’
    Third Motion to Compel Against the Osage Minerals Council, 17.


                                                     23
Case 4:14-cv-00704-GKF-JFJ Document 271 Filed in USDC ND/OK on 09/09/21 Page 29 of 33




    need, however, for Defendants to “guess.” Contrary to Defendants’ assertion, the OMC did

    specifically identify the documents that have already been produced by the OMC and the United

    States that respond to the Defendants’ Requests. Indeed, the OMC detailed exactly where the

    prior productions could be found, as shown below:

       •   Interrogatory No. 17 asked the OMC to “[i]dentify the amount of royalty income You
           have received pursuant to leases issued pursuant to 25 C.F.R. Part 214 and/or ‘Sandy Soil
           Permits’ from November 24, 2014 to the date of Your response to this Interrogatory.”
           The OMC properly objected that this Interrogatory was duplicative of prior Requests and
           then referred Defendants to “its responses to Enel Green Power North America, Inc.’s
           Interrogatory No. 12 and Request for Production No. 12.” Defs.’ Mot. 6. The OMC’s
           Response to EGPNA’s Interrogatory No. 12 and Request for Production No. 12 provides
           Defendants with a bates number, specifically: OMC-000736-741. Ex. 2 (OMC’s
           Objections and Responses to EGNPA’s First Interrogatories and Requests for
           Production), 14, 20. In responding to Interrogatory No. 17, the OMC also referred
           Defendants “to responsive documents related to Part 214 permits or leases identified and
           produced through Plaintiff United States of America’s Supplemental Responses to
           Defendant, Osage Wind, LLC’s First Set of Interrogatories and Requests for Production
           at Interrogatory No. 8, Request Nos. 7 & 8.” Defs.’ Mot. 5-6. A simple review of the
           United States’ Response to Osage Wind’s Interrogatory No. 8 reveals that the following
           responsive bates numbers have been made known and provided to Defendants: “Osage
           Wind-1793-1795, 1799, 1921-1929, 1933-1934, 1937, 1980-1984, 1986, 1990, 1995-
           1999, 2020-2024, 2027-2030, 2034-2037, 2126-2129, 2134-2137, 2139-2140, 2142-
           2143, 2179.” Ex. 3 (United States First Supplemental Responses to Defendant, Osage
           Wind, LLC’s First Set of Interrogatories and Requests for Production), Response to
           Interrogatory No. 8, 3-4. Additionally, the OMC referred Defendants to the following
           bates numbers that are responsive to Request No. 7, specifically: “Osage-Wind-1898-
           1900, 1927-1929, 1982-1984, 1986-1990, 1995-1999, 2020-2024, 2027-2030, 2034-
           2037, 2126-2129, 2134-2137.” Id., Response to Request No. 7, 4-5. The OMC also
           referred Defendants to the bates numbers of documents responsive to Request No. 8,
           specifically: “Osage Wind-1768-1888, 1897-1926, 1930-1994, 2001-2020, 2025-2026,
           2031-2033, 2038-2125, 2130-2133, 2138-2180, 2182-2681, 2683-2943.” Id., Response to
           Request No. 8, 5. The fact that responsive information is located in several different
           documents is a complication entirely of Defendants’ own making, as they continue to ask
           for duplicative information in their poorly formed discovery requests.

       •   Interrogatory No. 20 asked the OMC to “[i]dentify all proposed mineral leases under 25
           C.F.R. Part 214 the OMC has approved the lease terms defining compensation for the
           OMC were not based on the value or volume of minerals mined and sold.” The OMC
           objected that this “interrogatory is duplicative of information already sought from the
           OMC” and referred Defendants to “its Responses to Enel Green Power North America,
           Inc.’s Interrogatory Nos. 13-15 and Request for Production Nos. 13-15.” Defs.’ Mot. 6-7.
           A simple review of the OMC’s Responses to EGPNA’s Interrogatory Nos 13-15 reveals


                                                  24
Case 4:14-cv-00704-GKF-JFJ Document 271 Filed in USDC ND/OK on 09/09/21 Page 30 of 33




            the following bates numbers have been provided to Defendants: OMC-000203-000208,
            OMC-000213-000217, OMC000220-000222. Ex. 4 (OMC’s Responses and Objections
            to Enel Green Power North America, Inc’s Second Requests for Admission,
            Interrogatories, and Requests for Production), Response to Interrogatory No. 15, 7-8.
            Defendants’ contention that the OMC has not provided bates numbers responsive to
            Interrogatory No. 20 is as meritless as their attempt to resurrect their argument that they
            could not have engaged in mining because the minerals themselves were not “sold.” See
            Osage Wind, LLC., 871 F.3d at 1089.

       •    Interrogatory No. 21 asked the OMC to “[i]dentify all proposed or approved mineral
            leases under 25 C.F.R. Part 214 when the mineral lease contained terms defining
            compensation for the OMC identical or substantially similar to the compensation terms of
            any surface leases issued to the same lease applicant for the same geographic area.” For
            this response, the OMC referred Defendants “to its Responses to Enel Green Power North
            America, Inc.’s Nos. 13-15 and Request for Production Nos. 13-15.” Defs.’ Mot. 7. As
            previously stated, these Responses to EPGNA’s Request for Production Nos. 13-15
            provides Defendants with the following bates stamped documents: OMC-000203-
            000208, OMC-000213-000217, OMC-000220-000222. Ex. 4 (OMC’s Responses and
            Objections to Enel Green Power North America, Inc’s Second Requests for Admission,
            Interrogatories, and Requests for Production), Response to Interrogatory No. 15, 7-8.

       •    Defendants’ Request for Production No. 41 asked the OMC to “[p]roduce, or identify by
            Bates numbers if already produced, all inquiries, correspondence, requests, or
            applications you have received for a lease under 25 C.F.R. Part 214 for excavation related
            to a road or building construction project, from 2011 to the present.” Defs.’ Mot. 7. For
            this Response, the OMC referred Defendants “to Plaintiff United States of America’s
            Supplemental Responses to Defendant, Osage Wind, LLC’s First Set of Interrogatories
            and Requests for Production and Interrogatory No. 8, Request Nos. 7 & 8.” Id. at 7-8.
            The OMC further produced, and identified by bates number, the following: “OMC-
            000776-782 OMC-000787-794 OMC-000796-800 OMC-000806-807 OMC-000808-810
            OMC-000811-815 OMC-000816-819 OMC-000820-821 OMC-000822-824 OMC-
            000825-830 OMC-000831-836 OMC-000837 OMC-000838.” Id. at 8.

            To the extent that any responsive information exists in relation to these Requests, it has

    been produced and provided to Defendants. See Johnson v. Kraft Foods N. Am., Inc., 238 F.R.D.

    648, 654 n. 21 (D. Kan. 2006) (noting the “the Court will not require Defendants to produce

    documents and information already produced to Plaintiff Johnson in this lawsuit, as such

    a production would be duplicative.”). The OMC properly objected to Defendants’ discovery

    Requests.

       V.       CONCLUSION


                                                     25
Case 4:14-cv-00704-GKF-JFJ Document 271 Filed in USDC ND/OK on 09/09/21 Page 31 of 33




          For the reasons stated above, Intervenor-Plaintiff respectfully requests that the Court

    deny Defendants’ Second Motion to Compel Against the OMC.

                                                        Respectfully submitted,

                                                        s/ Mary Kathryn Nagle
                                                        Mary Kathryn Nagle, OBA No. 33712
                                                        Wilson Pipestem, OBA No. 16877
                                                        Abi Fain, OBA No. 31370
                                                        Jennifer Baker, OBA No. 21938
                                                        Shoney Blake, Cal. Bar No. 264981
                                                        Pipestem and Nagle Law, P.C.
                                                        401 S. Boston Ave., #2200
                                                        Tulsa, Oklahoma 74103
                                                        918-936-4705 (Office)
                                                        wkpipestem@pipestemlaw.com
                                                        mknagle@pipestemlaw.com
                                                        afain@pipestemlaw.com
                                                        jbaker@pipestemlaw.com
                                                        sblake@pipestemlaw.com
                                                        Counsel for Intervenor-Plaintiff
                                                        Osage Minerals Council




                                                   26
Case 4:14-cv-00704-GKF-JFJ Document 271 Filed in USDC ND/OK on 09/09/21 Page 32 of 33




                                   CERTIFICATE OF SERVICE

           I hereby certify that on September 9, 2021, I electronically transmitted the foregoing
    document to the Clerk of the Court using the ECF system for filing and transmittal of a Notice of
    Electronic Filing to the following ECF registrants:


      Ryan A. Ray                                  David McCullough
      Joel L. Wohlgemuth                           dmccullough@dsda.com
      rar@nwcjlaw.com
      jlw@nwcjlaw.com                              Jeffrey S. Rasmussen
                                                   jrasmussen@ndnlaw.com
      -and-
                                                   -and-
      Lynn H. Slade
      Sarah S. Stevenson                           Mary Kathryn Nagle
      Deana M. Bennett                             Wilson Pipestem
      Spencer L. Edelman                           Abi L. Fain
      lynn.slade@modrall.com                       wkpipestem@pipestemlaw.com
      sarah.stevenson@modrall.com                  mknagle@pipestemlaw.com
      deana.bennett@modrall.com                    afain@pipestemlaw.com
      spencer.edelman@modrall.com                  jbaker@pipestemlaw.com
      Counsel for Defendants                       sblake@pipestemlaw.com
                                                   Counsel for Intervenor-Plaintiff,
                                                   Osage Minerals Council

     -and-

     Thomas J. McCormack
     Robin D. Ball
     Robert Comer
     Robert Kirby thomas.mccormack@nortonrosefullbright.com
     robin.ball@nortonrosefullbright.com bob.comer@nortonrosefullbright.com
     robert.kirby@nortonrosefullbright.com
     Counsel for Defendants


     Cathryn Dawn McClanahan
     cathy.mcclanahan@usdoj.gov

     Counsel for Plaintiff, United States




                                                   27
Case 4:14-cv-00704-GKF-JFJ Document 271 Filed in USDC ND/OK on 09/09/21 Page 33 of 33




                                                        /s/ Mary Kathryn Nagle




                                         28
